DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington (US 2,514,950).
Regarding claim 1, Harrington teaches of (Fig. 1) a fishing pole, comprising:
a tubular handle portion (Fig. 3, supporting member 7’), comprising a tubular handle butt (tubular handle butt by end 20) and a tubular handle foregrip (grip 19), 
a first tubular curved portion curved in a first direction (curve by numeral 16)  wherein a first end of the first tubular curved portion (top of curve by numeral 16) is attached to an end of the tublular handle foregrip (attached to end of tubular handle foregrip 18);
a tubular reel seat portion (flattened portion 11) wherein a first end of the tubular reel seat portion is attached to a second end of the first tubular curved portion (tubular reel seat portion 11 is attached to the second end of the first curved portion near 16);
a second tubular curved portion (curve by numeral 15), curved in a second direction, wherein a first end of the second tubular curved portion is attached to a second end of the tubular reel seat portion (first end of the second curved portion is attached to a second end of the tubular reel seat portion 16 near numeral 14’); and

whereby the tubular reel seat (11) is offset from the tubular handle portion (7’) by a first offset distance, and the tubular reel seat is offset from the pole end portion by a second offset distance (Annotated Fig. 1 below).

    PNG
    media_image1.png
    311
    577
    media_image1.png
    Greyscale

Annotated Fig. 2: Fig. 1 of Harrington 

Regarding claim 11, Harrington teaches of (Fig. 1) wherein the tubular handle portion (7’) is long enough so the user can selectively prop the tubular handle butt (by end 20) on the user's hip (can prop the tubular handle against a user’s hip).

Regarding claim 12, Harrington teaches of (Fig. 1) wherein the tubular handle portion (7’) is long enough so a user can position the tubular handle portion (by end 20) under the user's armpit (can position it under a user’s armpit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Smith (US 3,080,673).
	Regarding claim 2, Harrington teaches of the invention in claim 1, but does not appear to teach of wherein the first offset distance and the second offset distance are adjusted such that a center of gravity of a reel of a reel type is approximately aligned with a longitudinal axis of the fishing pole.
	Smith teaches of wherein (Fig. 1) the first offset distance and the second offset distance (Annotated Fig. 2 below) are adjusted such that a center of gravity of a reel (reel 18) of a reel type is approximately aligned with a longitudinal axis of the fishing pole (reel 18 is approximately aligned with a longitudinal axis of the fishing pole).

    PNG
    media_image2.png
    235
    761
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 1 of Smith

	
	Regarding claim 3, Harrington as modified teaches of the invention ion claim 2, but does not appear to teach of wherein: the reel type is a spinning reel.
Smith teaches of wherein: the reel type is a spinning reel (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Smith of wherein the reel type is a spinning reel in order to use a well-known fishing reel that is known to be used with many kinds of lures. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Choi et al. (KR 2003/011112), hereinafter Choi.
Regarding claim 8, Harrington as modified teaches of the invention in claim 1, but does not appear to teach wherein the fishing pole is manufactured using a tube bending process

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Choi to manufacture the fishing pole using a tube bending process in order to shape the rod and fishing pole into any desired shape.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Andreasen et al. (US 4,920,682), hereinafter Andreasen.
	Regarding claim 9, Harrington teaches of the invention in claim 1, but does not appear to teach of wherein the fishing pole is manufactured using molded parts to create the first offset distance and the second offset distance.
	Andreasen is in the field of fishing rods and teaches of wherein the fishing pole is manufactured using molded parts to create the first offset distance and the second offset distance (Abstract, the fishing rod handle is made by molding together preformed rod handle components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Andreasen to manufacture the fishing pole by using molded parts to create the first offset distance and the second offset distance in order to make a lighter, more durable, and easier to produce than conventional handles fishing pole as motivated by .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Yaklyvich (US 3,418,742).
Regarding claim 10, Harrington teaches of the invention in claim 1, but does not appear to teach of wherein the first offset distance and the second offset distance are preset such that a fishing line unreels from a reel seated in the reel seat portion approximately aligns with line eyelets of the fishing pole.
Yaklyvich teaches of (Fig. 1) wherein the first offset distance (offset distance seen by the reel seat 14 and the tubular handle portion by numeral 10) and the second offset distance (offset distance by reel seat 14 and pole end portion by rear wall 46) are preset such that a fishing line (fishing line 17) unreels from a reel (reel 13) seated in the reel seat portion (14) approximately aligns with line eyelets (guides 18) of the fishing pole (rod member 11) (the fishing line is approximately aligned with the line eyelets 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Yaklyvich of wherein the first offset distance and the second offset distance are preset such that a fishing line unreels from a reel seated in the reel seat portion approximately aligns with line eyelets of the fishing pole in order to reduce any friction on the line by preventing the line from rubbing against any portion of the reel as it leaves the reel and also against an inner surface of the eyelets which would lead to fraying and weakening of the fishing line. 
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 1/03/2022 have been fully considered but they are not persuasive. 

Regarding claim 2, Applicant argues that Smith and Yaklyvich does not have a description about the displacement relative to center of gravity of the reel and Applicant argues that Smith is not aware of the problem that fishing reels are relatively heavy compared to the fishing poles and thus misalignment of the center of gravity of the reel with the fishing pole longitudinal axis would make it difficult to handle and to fish with. The Examiner respectfully disagrees. 
The claims does not claim the fishing reel’s weight and just claims that a center of gravity of a reel of a reel type is approximately aligned with a longitudinal axis of the fishing pole which is shown in Fig. 1 in Smith and cited hereinabove. The center of gravity of the reel 18 is at least perpendicularly aligned with the longitudinal axis of the fishing pole. While Yaklyvich was not used in the rejection above to teach claim 2, Yaklyvich does teach of claim 2 since the center of gravity of the reel 13 is at least perpendicularly aligned with the longitudinal axis of the fishing pole.

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). One of ordinary skill in the arts would have known about the tube bending process and its advantages as cited in Choi hereinabove in order to shape the rod and fishing pole into any desired shape. One of ordinary skill in the arts would have known manufacturing the fishing pole using molded parts as cited in Andreasen hereinabove in order to make a lighter, more durable, and easier to produce than conventional handles fishing pole as motivated by Andreasen (Col. 1 lines 9-18 of Andreasen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647